IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JIMMY A. BALL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0282

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Jimmy A. Ball, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.